Citation Nr: 1416471	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That rating decision reopened a claim of service connection for PTSD.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

Although the RO reopened the Veteran's claim of service connection for PTSD, the Board must also address the question of reopening before proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

By the decision below, the Board is reopening the claim of service connection for PTSD because new and material evidence has been submitted.  The underlying issue of entitlement to service connection for a psychiatric disability, including PTSD is addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In an unappealed February 2007 rating decision, the RO denied a claim of service connection for PTSD.

2.  The evidence submitted since the February 2007 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 
CONCLUSIONS OF LAW

1. The February 2007 decision denying reopening of a claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2. The additional evidence received since the February 2007 decision is new and material, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision issued in February 2007, the RO denied service connection for PTSD.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for PTSD was denied in the February 2007 rating decision because the RO found that there was insufficient information to corroborate the Veteran's claimed PTSD stressor.  However, at his June 2013 hearing before the Board, the Veteran's testimony suggested that his PTSD arises from a fear of hostile military activity.  This is new evidence that is also material, inasmuch PTSD arising from such a fear does not require a corroborated stressor.  See 38 C.F.R. § 3.304(f)(3).  

New and material evidence having been received, reopening of the claim for service connection for PTSD is granted.


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD is reopened.  To this extent, the claim is allowed.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id.  Therefore, the Board has characterized this issue as service connection for a psychiatric disability, to include PTSD.

A new VA examination is warranted to determine whether the Veteran's PTSD arises from a fear of hostile military activity.  A January 2011 VA examination report reflects a diagnosis of anxiety disorder, but does not include an opinion regarding its etiology.  

Further, there may be outstanding VA treatment records.  The Veteran stated at his June 2013 hearing that he receives treatment from VA facilities in Lake Jackson and Texas City, Texas.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any mental health treatment providers and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records, to include records from the Houston area VA facilities, including Lake Jackson and Texas City, dated from September 2013 to present.  .  

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

2.  Thereafter, the RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  When the development requested has been completed, the case should be reviewed.  If a benefit sought is not granted, furnish a Supplemental Statement of the Case, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


